Citation Nr: 9928091	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of cancer of the left pyriform sinus, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.  The veteran served on active duty from March 1951 to 
March 1953. 


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  However, as the Board is not satisfied 
that all relevant facts have been properly and sufficiently 
developed, the case is remanded to the RO for further 
development.

In this case, in a July 1996 rating decision, the veteran was 
awarded service connection and a 100 percent evaluation for 
cancer of the left pyriform sinus, under Diagnostic Code 
6819, effective December 10, 1993.  In this regard, under 38 
C.F.R. § 4.97, Diagnostic Code 6819, a 100 percent rating is 
granted for a malignant neoplasm of the respiratory system. 
The 100 percent rating is continued beyond the cessation of 
any surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  And, six months after discontinuance 
of such treatment, the appropriate disability rating is 
determined by mandatory VA examination.  See 38 C.F.R. § 
4.97, Diagnostic Code 6819 (1998).  As such, following an 
August 1996 VA examination, the veteran's award was modified 
in a December 1996 rating decision to a 30 percent evaluation 
effective August 1, 1996.  Subsequently, in a June 1997 
rating decision, his award was reevaluated under Diagnostic 
Codes 6516 and 6819. 

The Board observes that the veteran has been awarded the 
maximum rating allowed under Diagnostic Codes 6516 and 6819.  
However, as he seeking an increased disability evaluation for 
his disability in excess of 30 percent, the Board finds the 
veteran's disability should be considered under other 
applicable rating schedules that may allow a granting of an 
increased evaluation for the residuals of his cancer of the 
left pyriform sinus in excess of 30 percent.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this regard, 
the Board finds that the applicable alternative Diagnostic 
Codes in this case are 6519, 6520 and 6521.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined 
and a reasonable basis exists for its selection) (Citations 
omitted).  

In this regard, under Diagnostic Code 6519, complete organic 
aphonia manifested by the constant inability to speak above a 
whisper warrants a 30 percent disability rating, and the 
constant inability to communicate by speech warrants a 100 
percent disability rating.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6519 (1998).  Under Diagnostic Code 6520, a 30 percent 
evaluation is warranted for stenosis of the larynx, including 
residuals of laryngeal trauma, with an FEV-1 of 56 to 70 
percent predicted with Flow-Volume Loop compatible with upper 
airway obstruction.  And, a 60 percent is warranted with an 
FEV-1 of 40 to 55 percent predicted with Flow-Volume Loop 
compatible with upper airway obstruction.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6520 (1998).  Lastly, under 
Diagnostic Code 6521, a 50 percent evaluation is awarded for 
injuries of the pharynx with stricture or obstruction of 
pharynx or nasopharynx, or; absence of soft palate secondary 
to trauma, chemical burn, or granulomatous disease, or; 
paralysis of soft palate with swallowing difficulty (nasal 
regurgitation) and speech impairment.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6521 (1998).

With respect to the evidence of record, the evidence includes 
medical records from the VA Medical Centers in Buffalo and 
Batavia, New York, dated from 1992 to 1997.  These records 
contain notations dated May 1996 which indicate the veteran 
underwent a direct laryngoscopy with microsuspension and 
laser excision of granulation tissue with biopsy of the 
lesion.  June 1996 notations show he had recurrent lesion vs. 
scar tissue secondary to radiation treatment.  October 1996 
notations note he had dysphagia secondary to cancer of the 
larynx.  And, November 1996 notations reveal he had decreased 
motion of his right vocal cord.

In addition, an August 1996 VA examination report reveals the 
veteran presented evidence of induration of laryngeal 
structures.  And, during the October 1997 appeal hearing at 
the RO, the veteran further supported his claim by noting his 
throat blocked during his sleep which caused him to 
frequently wake up during  the night, was unable to eat solid 
foods, had voice changes, and had a gagging and choking 
sensation during the day.

The Board notes that, although the above described evidence 
provides some indication regarding the severity of the 
veteran's disability, the medical findings contained therein 
are inadequate and insufficient for purposes of assessing the 
severity of the veteran's residuals of cancer of the left 
pyriform sinus under Diagnostic Codes 6519, 6520 and 6521.  
In light of the foregoing, the Board believes that a more 
comprehensive VA examination is necessary to readjudicate 
fairly the veteran's claim for an increased disability 
evaluation.  As such, the case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination with an appropriate 
specialist to ascertain the nature and 
severity of his residuals of cancer of 
the left pyriform sinus.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should review all pertinent records in 
the veteran's claims file, and a copy of 
this REMAND prior to the examination.  
Following a thorough evaluation, he or 
she should offer an opinion, if 
possible, regarding the degree of 
functional impairment caused by the 
veteran's disability.  As well, he or 
she should attempt to quantify the 
degree of impairment in terms of the 
nomenclature set forth in 38 C.F.R. § 
4.97, Diagnostic Codes 6519, 6520 and 
6521.  The complete rationale on which 
the examiner's opinion is based should 
be provided.  Since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims file 
must be made available to the examiner 
for review before and during the 
examination.

2.  Following completion of the above, 
the RO should determine whether the VA 
examination report complies with the 
previously stated instructions.  If not, 
immediate corrective action should be 
taken.

3.  The RO should re-evaluate the 
veteran's residuals of cancer of the 
left pyriform sinus on the basis of all 
of the evidence of record under 38 
C.F.R. § 4.97, Diagnostic Codes 6519, 
6520 and 6521, and any other applicable 
laws, regulations, and case law.

4.  If, after readjudication of the 
issue of entitlement to an increased 
disability evaluation for the residuals 
of cancer of the left pyriform sinus in 
excess of 30 percent, the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case which includes all applicable 
laws and regulations not previously 
provided to the veteran.  Subsequent to 
the issuance of this supplemental 
statement of the case, the veteran 
should be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review. 




The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


